838 So.2d 644 (2003)
Scott Lewis MILLER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D01-2885.
District Court of Appeal of Florida, First District.
February 28, 2003.
Nancy A. Daniels, Public Defender; Phil Patterson, Assistant Public Defender, Tallahassee, for Appellant.
Charlie Crist, Attorney General; Karen Armstrong, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
We affirm Appellant's conviction, but reverse the minimum mandatory portion of his sentence pursuant to the reasoning set forth in Bundrage v. State, 814 So.2d 1133 (Fla. 2d DCA 2002).
Affirmed in part, reversed in part, and remanded for resentencing.
DAVIS, BROWNING and POLSTON, JJ., concur.